Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
	Claim 19 recites “receptacles located at at least some of the delivery destinations.”  Examiner believes that there is an additional word (i.e., “at”) included in the above limitation.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “end destinations proximate to the one of the one or more intermediate destinations” (emphasis added).  The term “proximate” is a relative term which renders the claim indefinite.  The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 15 and 16 each recite “efficient loading;” and, claims 17 and 18 recite “efficient locations” and “efficient routes,” respectively.  The term “efficient” is a relative term which renders the claim indefinite.  The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 19 recites “at least some of the delivery destinations.” The term “some” is a relative term which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US10577180) in view of Goldberg (US20200167722).
	Regarding Claim 1, Mehta discloses a system for delivering packages from a warehouse to end destinations, the system comprising:  a fleet of self-propelled long-range transports; and a fleet of containers, each configured to be loaded at the warehouse with packages destined for end destinations (Col. 2, lines 25-38 “the present disclosure is directed to mobile modules, or the use of mobile modules, for the delivery of items from a source such as a fulfillment center, a warehouse or a like facility, to one or more destinations specified by customers. The mobile modules may be modular in nature, and configured for mating not only with loading systems having conveyors, scanners or other imaging devices for detecting and recognizing items and transferring such items to selected locations within the mobile modules, and also with delivery vehicles of any kind that may be configured to transport or transfer the modules and the items therein from a fulfillment center or like facility to one or more destinations from which the items may be distributed to customers or to another delivery vehicle,” Col. 8, lines 58-62 “mobile modules that may be loaded with items in individual bins or other storage units at a fulfillment center, a warehouse or a like facility, and transported to one or more locations by way of one or more delivery vehicles,” Col. 29, lines 44-48 “the delivery vehicles 860-1, 860-2 may be any type or form of vehicle, including but not limited to one or more cars, trucks, trailers, freight cars, container ships or aircraft (e.g., manned or unmanned aerial vehicles, or drones),” Col. 23, lines 9-14 “the delivery vehicle may be an autonomous mobile robot, an autonomous ground vehicle, a carrier vehicle (e.g., a large truck, such as an 18-wheeled tractor-trailer or other like vehicle), or another vehicle that is specifically configured to receive the mobile module thereon or therein”),
	wherein each long-range transport is configured to be loaded with at least four of the loaded containers and transport the at least four of the loaded containers from the warehouse to one or more intermediate destinations (FIG. 1H and 1M and accompanying text (e.g., FIG. 1M illustrates the long range transport 160-2 parked at the intermediate location and an item 10-1 being delivered to an end destination 180)); and
	wherein after delivery of at least some of the packages, the container is returned to the warehouse to be loaded with more packages (“the delivery vehicles 260 may be configured to return to the fulfillment center 220 after fulfilling orders for some or all of the items carried thereby”).
	Mehta does not explicitly teach, however Goldberg teaches wherein, upon arrival of one of the loaded long-range transports at one of the one or more intermediate destinations, at least one of the loaded containers is separated from the loaded long-range transport, whereupon the separated container delivers packages to end destinations proximate to the one of the one or more intermediate destinations; and wherein, after delivery of at least some of the packages loaded thereon at the warehouse, the container is once again loaded on the long-range transport ([0005] “control an operation of the plurality of drones to carry the prepared food items from the delivery destination [intermediate destination] to the plurality of delivery locations [end destinations],” [0133] “aerial or ground based drones may be released from a storage area of the delivery vehicle at the delivery destination or return from a delivery trip and dock at a docking station of the delivery vehicle,” [0135] “block 726, ‘CARRY THE PREPARED FOOD ITEMS FROM THE DELIVERY VEHICLE (AT THE DELIVERY DESTINATION) TO ONE OR MORE DELIVERY LOCATIONS’, where the aerial or ground based drones loaded with the food items as payload may deliver the payloads to the destination locations such as homes, schools, businesses, hospitals, and comparable locations. In some cases, a drone may deliver a single payload to a single delivery location and return to the delivery vehicle. In other cases, a single delivery drone may deliver multiple payloads to multiple delivery locations and then return”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process wherein, upon arrival of one of the loaded long-range transports at one of the one or more intermediate destinations, at least one of the loaded containers is separated from the loaded long-range transport, whereupon the separated container delivers packages to end destinations proximate to the one of the one or more intermediate destinations; and wherein, after delivery of at least some of the packages loaded thereon at the warehouse, the container is once again loaded on the long-range transport as taught in Goldberg with the shipping method of Mehta with the motivation “to optimize on one of time to delivery, time of transit, or resource efficiency” (Goldberg [0157]).
	Regarding Claim 2, the combination of Mehta and Goldberg teaches the limitations of claim 1 as discussed above.  Mehta does not explicitly teach, however Goldberg teaches wherein the containers comprise wheels and a motor and are self-propelled ([0182] “electric motor,” [0182] “drones 1180a are carrying multiple containers 800 or may have multiple storage areas in their respective carriers” (emphasis added), [0188] “drones 1180a used in implementations of this disclosure may be autonomous … may include legs, feet, rails, wheels, or any other suitable structures known in the art”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the storage unit 242 in Mehta with the storage unit 1180a in Goldberg.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a system wherein the containers comprise wheels and a motor and are self- propelled.
	Regarding Claim 3, the combination of Mehta and Goldberg teaches the limitations of claim 2 as discussed above.  Mehta does not explicitly teach, however Goldberg teaches wherein the containers are propelled by electric motors powered by rechargeable batteries, and wherein the rechargeable batteries are recharged while the containers are loaded on the long-range transports ([0004] “The present disclosure generally describes aerial or ground based drone delivery,” [0155] “drones 1180a, 
1180b may then return to the land-based vehicle to deposit empty payloads, pick up new payloads, and/or to recharge,” [0182] “electric motor,” [0190] “Any suitable power supply known in the art may be used with the disclosed concepts, including batteries and power packs,” [0204] “the power supply 
806 may be a battery, or a power pack, and may be permanently affixed to the container 800 or detachably secured to same”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 13, the combination of Mehta and Goldberg teaches the limitations of claim 1 as discussed above.  Mehta further teaches wherein the long-range transports each comprise a trailer pulled by a long-range tractor, and wherein the containers are loaded on the trailer (Col. 5, lines 29-47 “After the bins 142-n of the mobile module 140 have been sufficiently loaded, e.g., completely or partially loaded, with items associated with one or more orders, the mobile module 140 may be removed from the sortation system 135 and transferred to one or more delivery vehicles, which may include but are not limited to cars, trucks, trailers, freight cars, container ships or aircraft (e.g., manned or unmanned aerial vehicles, or drones). As is shown in FIG. 1F, a delivery vehicle 160-1 having one or more motors and a cargo bay for accommodating the mobile module 140 may approach one end of the mobile module 140, in an alignment that enables the delivery vehicle 160-1 to receive the mobile module 140 within the cargo bay. For example, where the cargo bay of the delivery vehicle 160-1 is provided aft of the motor, such as is shown in FIG. 1F, the delivery vehicle 160-1 may approach a free end of the mobile module 140 in reverse, accept the mobile module 140 within the cargo bay, and uncouple the mobile module 140 from the sortation system 135”).
	Regarding Claim 15, the combination of Mehta and Goldberg teaches the limitations of claim 1 as discussed above.  Mehta further teaches further comprising a processor for processing data relating to the identity of the packages and the respective delivery destinations (Col. 12, line 57 – Col. 13, line 19 “the processor 226 may also be configured to determine an optimal path or route between two 
locations for the execution of a given mission or task to be executed by the delivery vehicle 260 … the 
processor 226 may be configured to identify levels of inventory distributed among one or more of the delivery vehicles 260, or aboard other vehicles or in other locations, and to identify an optimal path to be traveled in order to obtain each of the items included in an order and to deliver such items to a customer or other destination … the processor 226 may determine which of the delivery vehicles 260 is appropriately equipped to perform specific steps of a delivery process, based on … a given destination or other location … the processor 226 may identify appropriate locations or rendezvous points where one or more associates, vehicles or other machines may meet in order to transfer items therebetween, or for any other purpose”), and
	wherein the processor is configured to determine efficient loading of the packages into each of the containers (Col. 12, line 51 – Col. 13, line 5 “the processor 226 may be configured to assign bins 
(or bays, shelves, slots, racks, tiers, bars, hooks, cubbies or other like storage facilities or units) within the mobile module 240 to one or more orders, and generate one or more instructions for causing items included in such orders to be transferred into such bins … the processor 226 may be configured to control or direct, or to recommend or suggest, collaboration between or among two or more delivery vehicles 260 in the performance of one or more tasks or in the execution of one or more functions. For example, the server 222 and/or the processor 226 may be configured to identify levels of inventory distributed among one or more of the delivery vehicles 260, or aboard other vehicles or in other locations”).
	Regarding Claim 20, the combination of Mehta and Goldberg teaches the limitations of claim 1 as discussed above.  Mehta further teaches further comprising a fleet of delivery robots carried with the containers at least from the intermediate destinations to the end destinations and configured to take packages from the container and deliver them from an end destination to a drop off point
(Abstract “After a sufficient number of bins within the mobile module have been filled with ordered items, the mobile module may be loaded into or onto a delivery vehicle and transported to a location from which the ordered items may be delivered to a customer, e.g., by an autonomous mobile robot or by an associate,” Col. 8, lines 47-56 “the item 10-1 may be delivered to the location 180 by an autonomous mobile robot (not shown), which may automatically retrieve the item 10-1 from the bin 142-1, or may automatically retrieve the bin 142-1 in its entirety, and transport the item 10-1 to the location 180. In some embodiments, either the associate 175-2, or an autonomous mobile robot (not shown) may be granted access to the location 180, and may be permitted to open one or more doors, access ports or other entryways at the location 180 to deposit the item 10-1 therein”).
Claims 4, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Goldberg and Bash (US20190258264).
	Regarding Claim 4, the combination of Mehta and Goldberg teaches the limitations of claim 1 as discussed above.  Mehta does not explicitly teach, however Bash teaches further comprising a fleet of short-range tractors, onto which the containers are loaded at the intermediate destinations to facilitate delivery of packages to the end destinations ([0022] “instruct the autonomous truck to receive a payload from a warehouse, drive the payload to a distribution center, and deliver the payload 
to the UAV 120-1, which may be further instructed by the control server 130 to fly the payload to a final destination,” [0020] “FIG. 1 is an example network diagram of a system 100 for securing delivery of a payload using an autonomous vehicle, such as an unmanned aerial vehicle, according to an embodiment. An unmanned aerial vehicle (UAV) 120-1 is connected to a control server 130 through a network 110. In an embodiment, one or more UAVs, 120-1 to 120-n, where ‘n’ is an integer equal to or greater than 1, are connected to the network 110 … It should be noted that while an aerial vehicle is discussed herein, the embodiments disclosed may include any autonomous vehicle, including an autonomous car, truck, boat, and the like”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fleet of short-range tractors, onto which the containers are loaded at the intermediate destinations to facilitate delivery of packages to the end destinations as taught in Bash with the shipping system of Mehta with the motivation to enable “faster delivery times” (Bash [0003]).
	Regarding Claim 6, the combination of Mehta, Goldberg, and Bash teaches the limitations of claim 4 as discussed above.  Mehta does not explicitly teach, however Bash teaches wherein the short-range tractors are propelled by electric motors ([0033] “The MCU 250 is connected to the processing circuitry 210 and is configured to control or interface directly with one or more motors (not shown) of the UAV 120. The MCU 240 may operate a combustion engine, electric motor, electric engine, hybrid engine, and the like. Operating an engine includes causing the UAV 120 to fly at a certain altitude, to navigate to a specific destination, to hover, and the like”) (please see claim 4 rejection for combination rationale).
	Regarding Claim 7, the combination of Mehta, Goldberg, and Bash teaches the limitations of claim 6 as discussed above.  Mehta does not explicitly teach, however Goldberg teaches wherein the electric motors are powered by batteries carried on the containers ([0197] “this may allow the containers to provide power back to the aerial drone so that when the aerial drone picks up a new set of containers for delivery, where some or all of the containers are provided with their own power supply, the aerial drone's 1180a power supply 2096 may be recharged while the aerial drone 1180a is traveling 
to its delivery destination,” [0204] “the power supply 806 may be a battery,” Fig. 36 and accompanying text) (please see claim 1 rejection for combination rationale).
	Regarding Claim 11, the combination of Mehta, Goldberg, and Bash teaches the limitations of claim 4 as discussed above.  Mehta does not explicitly teach, however Bash teaches wherein the short-range tractors are remote controlled or autonomous vehicles ([0020] “FIG. 1 is an example network diagram of a system 100 for securing delivery of a payload using an autonomous vehicle, such as an unmanned aerial vehicle, according to an embodiment. An unmanned aerial vehicle (UAV) 120-1 is connected to a control server 130 through a network 110. In an embodiment, one or more UAVs, 120-1 to 120-n, where ‘n’ is an integer equal to or greater than 1, are connected to the network 110 … It should be noted that while an aerial vehicle is discussed herein, the embodiments disclosed may include any autonomous vehicle, including an autonomous car, truck, boat, and the like”) (please see claim 4 rejection for combination rationale).
	Regarding Claim 12, the combination of Mehta, Goldberg, and Bash teaches the limitations of claim 4 as discussed above.  Mehta does not explicitly teach, however Bash teaches wherein each short-range tractor comprises a driver cab, a chassis, at least 3 wheels and a motor ([0020] “FIG. 1 is an example network diagram of a system 100 for securing delivery of a payload using an autonomous vehicle, such as an unmanned aerial vehicle, according to an embodiment. An unmanned aerial vehicle (UAV) 120-1 is connected to a control server 130 through a network 110. In an embodiment, one or more UAVs, 120-1 to 120-n, where ‘n’ is an integer equal to or greater than 1, are connected to the network 110 … It should be noted that while an aerial vehicle is discussed herein, the embodiments disclosed may include any autonomous vehicle, including an autonomous car, truck, boat, and the like”) (please see claim 4 rejection for combination rationale).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Goldberg, Bash, and Wyrobek (US10328805).
	The combination of Mehta, Goldberg, and Bash teaches the limitations of claim 4 as discussed above.  Mehta does not explicitly teach, however Wyrobek teaches wherein the short-range tractors are maintained at the one or more intermediate destinations (Col. 14, lines 58-60 “The distribution 
center 101 is responsible for launching and recovering UAVs 102, maintaining and monitoring inventories of payloads, equipment, batteries, and UAVs”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping system of Mehta the short-range tractors that are maintained at the one or more intermediate destinations as taught by Wyrobek since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping system including short-range tractors that are maintained at the one or more intermediate destinations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Goldberg, Bash, and Fujii (US20200258021).
	The combination of Mehta, Goldberg, and Bash teaches the limitations of claim 7 as discussed above.  Mehta does not explicitly teach, however Fujii teaches wherein the short-range tractors comprise secondary batteries for propelling short-range tractors without a container loaded thereon ([0063] “The driving unit 104 causes the autonomous vehicle 100A to travel based on a command generated by the task control unit 1033. The driving unit 104 includes, for example, a motor, an inverter, a brake, a steering mechanism, and a secondary battery that are used to drive the autonomous vehicle 
100A”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the short-range tractors comprise secondary batteries for propelling short-range tractors without a container loaded thereon as taught in Fujii with the shipping system of Mehta with the motivation to enable “[t]he autonomous vehicle 100A … [to be] operated by power supplied from a battery” (Fujii [0049]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Goldberg, Bash, and Leger (US20200254901).
	Regarding Claim 9, the combination of Mehta, Goldberg, and Bash teaches the limitations of claim 7 as discussed above.  Mehta does not explicitly teach, however Leger teaches wherein the batteries are recharged while the containers are loaded on the long-range transports ([0007] “The 
container includes a power storage unit which is recharged during transport, by a turbine or an alternator … the electricity consumption of the truck carrying the container because the consumption of the truck is increased by the resistance due to the alternator or the turbine,” [0100] “the logistic off-board system 34 charges each container 11a-11b on the vehicle 10,” the containers of Leger teach the claimed “containers”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping system of Mehta the batteries that are recharged while the containers are loaded on the long-range transports as taught by Leger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping system including batteries that are recharged while the containers are loaded on the long-range transports.
	Regarding Claim 10, the combination of Mehta, Goldberg, Bash, and Leger teaches the limitations of claim 9 as discussed above.  Mehta does not explicitly teach, however Leger teaches further comprising a device to check the status of the batteries while the containers are loaded on the long-range transports ([0012] – [0013] “the invention concerns an energy management module for a hybrid or an electric vehicle comprising several containers, each container including at least one source of electrical energy connected to the traction system (12) of said vehicle, comprising: means of analysis that are configured to obtain the state of charge of each source of electrical energy of the containers carried by the vehicle”) (please see claim 1 rejection for combination rationale).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Goldberg, Bash, and Fuller (US20100169199).
	The combination of Mehta, Goldberg, and Bash teaches the limitations of claim 13 as discussed above.  Mehta does not explicitly teach, however Fuller teaches wherein the system comprises more trailers than long-range tractors, whereby trailers can be loaded at the warehouse while not attached to a long-range tractor ([0013] “Some domestic trucking companies have large fleets of trucks. These companies may own or lease numerous trailers as part of their fleet. In some instances, a fleet may exceed one thousand trucks, and even more trailers”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping system of Mehta the system comprising more trailers than long-range tractors as taught by Fuller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping system comprising more trailers than long-range tractors.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Goldberg and Schwartz (US20190152376).
	Regarding Claim 16, the combination of Mehta and Goldberg teaches the limitations of claim 15 as discussed above.  Mehta does not explicitly teach, however Schwartz teaches wherein the processor is further configured to determine efficient loading of the containers onto the long-range transports ([0010] “the processor is further configured to generate a loading plan by segmenting the plurality of shelves into segments having a fixed length, the fixed length corresponding to the distance between pairs of the plurality of indicating components along the length of the shelf, and to determine a proposed shelf location by allocating one or more of segments on one of the plurality of shelves according to a dimension of the item to be loaded,” [0085] “By illuminating the indicators 122 on one of the shelves 120a-d, the carrier can know precisely where to put an item during a loading process. This can increase efficiency in loading the vehicle 100, as each package need only be handled once while 
loading, guess work of item placement can be eliminated, which reduces the time to load the vehicle 
100”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the processor configured to determine efficient loading of the containers onto the long-range transports as taught in Schwartz with the shipping system of Mehta with the motivation to enable the system to “reduce[] the time to load the vehicle” (Schwartz [0085]).
	Regarding Claim 17, the combination of Mehta, Goldberg, and Schwartz teaches the limitations of claim 16 as discussed above.  Mehta further teaches wherein the processor is still further configured to determine efficient locations of the one or more intermediate destinations (Col. 12, line 57 – Col. 13, line 19 “the processor 226 may also be configured to determine an optimal path or route between two locations for the execution of a given mission or task to be executed by the delivery vehicle 260 … the processor 226 may identify appropriate locations or rendezvous points where one or more associates, vehicles or other machines may meet in order to transfer items therebetween, or for any other purpose”).
	Regarding Claim 18, the combination of Mehta, Goldberg, and Schwartz teaches the limitations of claim 17 as discussed above.  Mehta does not explicitly teach, however Goldberg teaches wherein the processor is yet still further configured to determine efficient routes for the containers to travel to the end destinations ([0091] “The information regarding transit may also include route information representative of routes taken between the ingredient producer 212 location and the delivery location,” [0102] the transport instructions 422 may specify the date, time, and location the delivery vehicle … delivery routes 220 that the delivery vehicle 208 or transport vehicle(s) 214 are to take to other delivery 
locations … drones 1180a may be provided with their own transport instructions 422 that may specify … delivery routes”) (please see claim 1 rejection for combination rationale). 
	Regarding Claim 19, the combination of Mehta and Goldberg teaches the limitations of claim 1 as discussed above.  Mehta does not explicitly teach, however Schwartz teaches further comprising package receptacles located at at least some of the delivery destinations ([0116] “a secured receptacle 
at the delivery point”) (please see claim 16 rejection for combination rationale).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628